DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/20 has been entered.
 

Response to Amendment
The applicant has amended the following: 
		Claims: 1, 3-4, 7, 9-10, 12, 15-17, 19, 22-24 and 29-30 have 
been amended. 
		Claims: 2, 5-6, 8, 11, 13-14, 18, 20-21, and 25-28 have not 
been amended. 


Response to Arguments
Applicant’s arguments with respect to claim(s) 1-30 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Allowable Subject Matter
Claims 5, 8-9, 13, 16, 20, 23, 27 and 30 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The dependent claims 5, 8-9, 13, 16, 20, 23, 27 and 30 are objected as allowable because the closest prior art found fails to disclose, teach or suggest either alone or render obvious in a combined teachings of the prior art, the uniquely distinct features in the specific order, structure and combination of limitations of the dependent claims in combination with the independent claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-4, 7, 10-12, 15, 17-19, 22, 24-26 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US Patent Publication 2017/0353932 herein after referenced as Sorrentino) in view of Ljung et al. (US Patent Publication 2019/0021081 herein after referenced as Ljung).

Regarding claim 1 and claim 10 and claim 17 and claim 24, Sorrentino discloses:
A method of wireless communication operational at a device, comprising: and An apparatus for wireless communication, comprising: a processor; a transceiver communicatively coupled to the processor; and a memory communicatively coupled to the processor, wherein the processor is configured to: and An apparatus for wireless communication, comprising: and A non-transitory computer-readable medium storing processor-executable code, comprising code for causing a processor to: (Sorrentino, [0214] discloses a wireless device or user equipment comprises radio circuity for wireless communication comprising a transceiver device and control circuitry including a controller comprising a microprocessor and the control circuitry comprises or connected to memory).
means for determining, for a given sidelink, a primary sub-band and a plurality of
secondary sub-bands from among a plurality of sub-bands designated for sidelink communication; means for assigning, for the given sidelink, resources (Sorrentino, [0234] discloses a wireless device may be a node or device adapted to perform D2D communication (i.e. reads on sidelink) wherein a wireless device such as a UE is adapted for carrier aggregation CA operation and is adapted to transmit and receive one or more than one CCs (i.e. indicates obviousness of a plurality of carriers including a first primary carrier and secondary carriers) and a wireless device is adapted to configure itself according to configuration data which include setting up and scheduling resources (i.e. reads on assigning resources) and equipment for receiving and transmitting and sharing of resources in particular D2D operation; Sorrentino, [0218]-[0219] discloses allocated or scheduled resources comprise frequency related information and in particular one or more carriers and bandwidth (i.e. reads on primary sub-band) and subcarriers (i.e. reads on secondary sub-band) and transmitting on allocated resources and utilizing allocated resources comprises transmitting data on the resources allocated on the frequency and subcarrier and carrier (i.e. reads on transmitting signaling utilizing the assigned resources in the primary sub-band and secondary sub-band) and timeslots or subframes indicated and discloses allocation data may be considered to be data indicating and granting resources allocated by the controlling or allocation node and in particular data identifying or indicating which resources are reserved or allocated for D2D communication for a wireless device and a scheduling assignment may refer or indicate resources to be used for D2D communication (i.e. indicates obviousness of determining allocated resource corresponding to each primary carrier and secondary subcarrier in order to perform the D2D communication); Sorrentino, [0171] discloses transmissions by all devices involved in D2D communication may in some variants generally be in UL spectrum/bandwidth/carrier/frequency (i.e. indicates obviousness that transmissions are utilizing frequency carrier bandwidths); Sorrentino, [0083] discloses D2D transmission may be any transmission by a D2D device in D2D operation including physical signals or physical channels, dedicated or common/shared such as broadcast channel, paging channel, etc. and a D2D transmission may be a unicast, a groupcast or broadcast transmission (i.e. indicates obviousness that only a single type of transmission such as a broadcast transmission may be utilized); Sorrentino, [0010] discloses a wireless connection for D2D operation or communication may be called sidelink that represents a direct communication link between two wireless devices and D2D communication and/or such a link may generally be provided via unicast, multicast and/or broadcast; Sorrentino, [0014] discloses a time-interval may be a sub-frame or slot.  Therefore one of ordinary skill in the art would recognize and find obvious that the system includes a bandwidth utilized for D2D communication and the wireless device determines and utilizes one or more allocated resources for primary carriers CCs and secondary subcarriers in carrier aggregation to perform transmission and reception of sidelink D2D communication wherein the one or more carriers CCs and subcarriers comprises an allocated and assigned portion or sub-band of the bandwidth utilized in the D2D communication for different type transmissions such as unicast type transmissions and common broadcast type transmissions).
 Sorrentino discloses a wireless device performing sidelink D2D communication utilizing the allocated resources on multiple carriers and subcarrier frequency bands wherein the sidelink D2D communication includes broadcast transmission on common / shared broadcast channels and unicast transmissions on dedicated channels and further more Sorrentino, [0045] discloses D2D link is referred to the link between devices such as UEs or MTC-type UEs for D2D communication.  However, Sorrentino fails to disclose that the size of the allocated resources for only one type of signal within a given time duration is dependent upon the primary carrier or secondary subcarrier and therefore fails to disclose “assigning, for the given sidelink, resources within a given time duration allocated to only one given type of signal in the primary sub-band and in each of the plurality of secondary sub-bands, a size of the assigned resources being dependent on whether a given sub-band is the primary sub-band or one of the plurality of secondary sub-bands;”.
In a related field of endeavor, Ljung discloses:
means for assigning, for the given sidelink, resources within a given time duration allocated to only one given type of signal in the primary sub-band and in each of the plurality of secondary sub-bands, a size of the assigned resources being dependent on whether a given sub-band is the primary sub-band or one of the plurality of secondary sub-bands; (Ljung, Fig. 7 & [0101] discloses the primary carrier 311-1 (i.e. reads on primary sub-band) may be associated with a first number of control signals (i.e. reads on only one given type of signal) per time (i.e. reads on given time duration), while secondary carriers 311-2 and 311-3 (i.e. reads on secondary sub-band) may be associated with a second number of control signals per time and the first number may be larger than the second number (i.e. reads on size of the assigned resource being dependent on whether a given sub-band is the primary sub-band or one of the secondary sub-band) and in some scenarios it is even possible that control signals are only communicated on the primary carrier and Fig. 7 shows an interval of time where only the control signals 402 are present in primary carrier 311-1 and secondary carriers 311-2 and 311-3; Ljung, [0098] discloses the primary carrier comprises a broadcast control channel while secondary carriers do not comprise the broadcast control channel and control messages are communicated on the broadcast channel; Ljung, [0042] discloses the examples are disclosed which enable to flexibly tailor the resource allocation to the at least one narrowband carrier and to the wideband carrier and in scenarios where communication on the at least one narrowband carrier is in need for a higher data rate, additional resources may be allocated to the at least one narrowband carrier and it is possible that the additional resources for the at least one narrowband carrier are taken away from the wideband carrier; Ljung, [0044] discloses resources within the shared spectrum may be flexibly allocated to either the at least  one narrowband carrier or wideband carrier depending on a required data rate of the at least one narrowband carrier, a traffic throughput, etc.; Ljung, [0039] discloses a carriers comprises a spectrum having one or more frequency bands; Ljung, [0046] discloses while various scenarios are explained in the context of the at least one narrowband carrier and wideband LTE carrier or the wideband MTC carrier, the techniques can be readily applied to other kinds of wideband carriers and/or narrowband carriers and similar techniques can be readily applied to various kinds of other RATs such as LTE-Machine to Machine (i.e. indicates obviousness that the techniques can be implemented in a sidelink or device to device communication).  Therefore one of ordinary skill in the art would recognize and find obvious based on the combined teachings of the cited portions, that the primary carrier is allocated a majority of the resources for the transmission of control signals while the secondary carriers are allocated a lesser resource or none at all for the transmission of the control signals).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sorrentino to incorporate the teachings of Ljung for the purpose of allowing the system to flexibly tailor the resource allocation according to system requirements (i.e. Ljung, [0042] & 
Regarding claim 2 and claim 11 and claim 18 and claim 25, Sorrentino in view of Ljung discloses:
(Ljung, Fig. 7 & [0101] discloses the primary carrier 311-1 (i.e. reads on primary sub-band) may be associated with a first number of control signals per time, while secondary carriers 311-2 and 311-3 (i.e. reads on secondary sub-band) may be associated with a second number of control signals per time and the first number may be larger (i.e. reads on a greater size) than the second number and in some scenarios it is even possible that control signals are only communicated on the primary carrier and Fig. 7 shows an interval of time where only the control signals 402 are present in primary carrier 311-1 and secondary carriers 311-2 and 311-3; Ljung, [0042] discloses the examples are disclosed which enable to flexibly tailor the resource allocation to the at least one narrowband carrier and to the wideband carrier and in scenarios where communication on the at least one narrowband carrier is in need for a higher data rate, additional resources may be allocated to the at least one narrowband carrier and it is possible that the additional resources for the at least one narrowband carrier are taken away from the wideband carrier (i.e. indicates obviousness that the narrow band carrier has a majority of resources or greater size as the resources allocated for the wideband carrier are taken away and added to the narrowband carrier); Ljung, [0039] discloses a carriers comprises a spectrum having one or more frequency bands).

The method of claim 1, wherein the only one given type of signal is a sidelink broadcast channel signal (Sorrentino, [0010] discloses a wireless connection for D2D operation or communication may be called sidelink that represents a direct communication link between two wireless devices and D2D communication and/or such a link may generally be provided via unicast, multicast and/or broadcast; Sorrentino, [0083] discloses D2D transmission may be any transmission by a D2D device in D2D operation including physical signals or physical channels, dedicated or common/shared such as broadcast channel (i.e. broadcast channel signal), paging channel, etc. and a D2D transmission may be a unicast, a groupcast or broadcast transmission (i.e. reads on broadcast channel signal); Ljung, [0098] discloses the primary carrier comprises a broadcast control channel while secondary carriers do not comprise the broadcast control channel and control messages are communicated on the broadcast channel (i.e. indicates obviousness that the control messages are broadcast channel signal messages); Ljung, [0046] discloses while various scenarios are explained in the context of the at least one narrowband carrier and wideband LTE carrier or the wideband MTC carrier, the techniques can be readily applied to other kinds of wideband carriers and/or narrowband carriers and similar techniques can be readily applied to various kinds of other RATs such as LTE-Machine to Machine).    
Regarding claim 4 and claim 12 and claim 19 and claim 26, Sorrentino in view of Ljung discloses:
(Ljung, Fig. 7 & [0101] discloses the primary carrier 311-1 (i.e. reads on primary sub-band) may be associated with a first number of control signals per time, while secondary carriers 311-2 and 311-3 (i.e. reads on secondary sub-band) may be associated with a second number of control signals per time and the first number may be larger (i.e. reads on a majority of resources) than the second number and in some scenarios it is even possible that control signals are only communicated on the primary carrier and Fig. 7 shows an interval of time where only the control signals 402 are present in primary carrier 311-1 and secondary carriers 311-2 and 311-3; Ljung, [0042] discloses the examples are disclosed which enable to flexibly tailor the resource allocation to the at least one narrowband carrier and to the wideband carrier and in scenarios where communication on the at least one narrowband carrier is in need for a higher data rate, additional resources may be allocated to the at least one narrowband carrier and it is possible that the additional resources for the at least one narrowband carrier are taken away from the wideband carrier (i.e. indicates obviousness that the narrow band carrier has a majority of resources or greater size as the resources allocated for the wideband carrier are taken away and added to the narrowband carrier); Ljung, [0039] discloses a carriers comprises a spectrum having one or more frequency bands).
Regarding claim 7 and claim 15 and claim 22 and claim 29, Sorrentino in view of Ljung discloses:
The method of claim 1, wherein: and The apparatus of claim 10, wherein: and The apparatus of claim 17, wherein: and The non-transitory computer-readable medium storing processor-executable code of claim 24, wherein: the only one given type of signal is a sidelink broadcast channel signal; (Sorrentino, [0010] discloses a wireless connection for D2D operation or communication may be called sidelink that represents a direct communication link between two wireless devices and D2D communication and/or such a link may generally be provided via unicast, multicast and/or broadcast; Sorrentino, [0083] discloses D2D transmission may be any transmission by a D2D device in D2D operation including physical signals or physical channels, dedicated or common/shared such as broadcast channel (i.e. reads on broadcast channel signal), paging channel, etc. and a D2D transmission may be a unicast, a groupcast or broadcast transmission (i.e. reads on broadcast channel signal); Ljung, [0098] discloses the primary carrier comprises a broadcast control channel while secondary carriers do not comprise the broadcast control channel and control messages are communicated on the broadcast channel (i.e. indicates obviousness that the control messages are broadcast channel signal messages); Ljung, [0046] discloses while various scenarios are explained in the context of the at least one narrowband carrier and wideband LTE carrier or the wideband MTC carrier, the techniques can be readily applied to other kinds of wideband carriers and/or narrowband carriers and similar techniques can be readily applied to various kinds of other RATs such as LTE-Machine to Machine).    
the determining the assignment of resources in the primary sub-band and in each of the plurality of secondary sub-bands is based on at least one of: traffic requirements,  neighborhood activity; (Ljung, [0042] discloses the examples are disclosed which enable to flexibly tailor the resource allocation to the at least one narrowband carrier and to the wideband carrier and in scenarios where communication on the at least one narrowband carrier is in need for a higher data rate (i.e. reads on traffic requirement or neighborhood activity), additional resources may be allocated to the at least one narrowband carrier and it is possible that the additional resources for the at least one narrowband carrier are taken away from the wideband carrier; Ljung, [0044] discloses resources within the shared spectrum may be flexibly allocated to either the at least  one narrowband carrier or wideband carrier depending on a required data rate of the at least one narrowband carrier, a traffic throughput, etc. (i.e. reads on traffic requirement or neighborhood activity)).
and the transmitting the signaling comprises transmitting the sidelink broadcast channel signal to a second device configured as a sidelink receiver (Sorrentino, [0010] discloses a wireless connection for D2D operation or communication may be called sidelink that represents a direct communication link between two wireless devices (i.e. indicates obviousness that the first device transmits the broadcast signal and second device receives the broadcast signal) and D2D communication and/or such a link may generally be provided via unicast, multicast and/or broadcast; Sorrentino, [0083] discloses D2D transmission may be any transmission by a D2D device in D2D operation including physical signals or physical channels, dedicated or common/shared such as broadcast channel (i.e. reads on broadcast channel signal), paging channel, etc. and a D2D transmission may be a unicast, a groupcast or broadcast transmission (i.e. reads on broadcast channel signal)).


Claim 6, 14, 21 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sorrentino et al. (US Patent Publication 2017/0353932 herein after referenced as Sorrentino) in view of Ljung et al. (US Patent Publication 2019/0021081 herein after referenced as Ljung) and further in view of Barbieri et al. (US Patent Publication 2011/0228666 herein after referenced as Barbieri). 

Regarding claim 6 and claim 14 and claim 21 and claim 28, Sorrentino in view of Ljung discloses:
The method of claim 1, further comprising: and The apparatus of claim 10, wherein the processor is further configured to: and The apparatus of claim 17, further comprising: and The non-transitory computer-readable medium storing processor-executable code of claim 24, further comprising code for causing the processor to: (Sorrentino, [0234] discloses sharing of resources; Sorrentino, [0216] discloses D2D operation or communication and cellular operation or communication may be considered different operation types or modes and which may generally perform using resources from the same pool of available resources such as allocated resources and same carriers; Sorrentino, Fig. 3 & [0011] discloses device to device communication shares the same spectrum as the cellular system and Sorrentino Fig. 3 shows multiple mobile devices as well as multiple base stations; Sorrentino, [0085] discloses the embodiments are not limited to the usage of UL radio resources neither to licensed or unlicensed spectrum; Ljung, [0044] discloses resources within the shared spectrum may be flexibly allocated to either the at least  one narrowband carrier or wideband carrier depending on a required data rate of the at least one narrowband carrier, a traffic throughput, etc..  Therefore one of ordinary skill in the art would recognize and find obvious that the allocated resources for D2D communication is shared for all D2D devices performing D2D communication as well as cellular communication with base station devices).
Sorrentino in view of Ljung discloses allocating a shared resource as well as utilizing licensed and unlicensed spectrum but fails to disclose allocating a priority and therefore fails to disclose “establishing priority of each of a plurality of sidelinks in a given sub-band by a position in at least one of time or frequency of a resource associated with each of the plurality of sidelinks,”.
In a related field of endeavor, Barbieri discloses:
at least one of (Barbieri, [0031]-[0032] discloses each frequency band is divided unto a number of frequency channels such as the frequency band from 698 to 806 MHz is divided into eighteen 6 MHz channels (i.e. sub-band) discloses a user that is licensed to use a particular frequency band is referred to as a primary or licensed user and a user that is not licensed to user a particular frequency band is referred to as a secondary or unlicensed user and there are multiple tiers of primary users having different priorities on a given frequency band and lower priority primary users are required to vacate the frequency band when higher priority users operate on the frequency band; Barbieri, [0040] discloses the UE periodically sense an unlicensed channel to detect for primary users and/or secondary users and the UE may communicate on the unlicensed channel when no primary or secondary users are detected and may give up the unlicensed channel if any primary user starts using the unlicensed channel; Barbieri, [0079]-[0080] discloses P2P communication may be supported on an unlicensed channel as well as a licensed channel and the use of both licensed and unlicensed channel for P2P communication (i.e. plurality of sidelink communication) is referred as carrier aggregation and both licensed and unlicensed channels are to be used for P2P communication in various manners; Barbieri, [0083] discloses the first UE may communicate peer to peer with the at least one other UE on the first frequency band; Barbieri, [0087] discloses the first UE may communicate peer to peer with the at least one other UE also on the second frequency band as described above for carrier aggregation and the P2P communication on the second frequency band may have lower capacity than P2P communication on the first frequency band).
Therefore, at the time before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to modify the invention of Sorrentino in view of Ljung to incorporate the teachings of Barbieri for the purpose of providing the system with a means to determine which devices should access the system by giving priority of the use of the resources according to the different tiers of authorized / licensed users and unauthorized / unlicensed users (Barbieri, [0032] & [0040]).


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL Y MAPA whose telephone number is (571)270-5540.  The examiner can normally be reached on Monday thru Thursday: 10 AM - 8 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y MAPA/Primary Examiner, Art Unit 2645